Citation Nr: 1043850	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to October 
1959.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The currently diagnosed bilateral hearing loss is shown to be 
etiologically related to noise that the Veteran experienced 
during service.

2.  The currently diagnosed tinnitus is shown to be etiologically 
related to noise that the Veteran experienced during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be allowed on a presumptive basis for organic 
diseases of the nervous system, including sensorineural hearing 
loss, if the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 must be currently present, as in 
this case, and service connection is possible if such current 
hearing loss disability can be adequately linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

The Veteran contends that his current bilateral hearing loss and 
tinnitus are due to noise exposure, primarily from jet engines, 
while serving on a flight line.  The Board accepts that the 
Veteran was exposed to noise in service working on a flight line.    

A VA audiological examination was conducted in August 2008.  The 
examiner stated that the Veteran's bilateral hearing loss and 
tinnitus were not caused by inservice noise exposure.  

A statement from a private otolaryngologist, Brian T. Jenkins, 
M.D., dated in October 2008, is of record.  He stated that some 
of the Veteran's current bilateral hearing loss and tinnitus are 
due to his inservice noise exposure.   

Although that examiner did not review the Veteran's claims file, 
a medical opinion may not be disregarded solely on the rationale 
that it was based on a history given by a veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The opinion favorable to the 
Veteran's claim is predicated on an accurate medical history, 
that the Veteran was exposed to noise in service.  There are 
competent opinions by medical personnel for and against a finding 
that the Veteran's current bilateral hearing loss and tinnitus 
were caused by inservice noise exposure.  This places the 
evidence in relative equipoise, and as the benefit of the doubt 
must be resolved in favor of the Veteran; service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107.

The Board is granting service connection for bilateral hearing 
loss and tinnitus, and this is the greatest benefit the Veteran 
can receive under the circumstances.  Any failure to notify or 
assist him is inconsequential and, therefore, at most, no more 
than harmless error.


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


